PARKER, Judge.
The only question presented is whether summary judgment for defendant was properly entered. We hold that it was.
No genuine issue exists between the parties as to the terms of the policy or the date it was issued. Plaintiffs alleged in their complaint that the male plaintiff became disabled within the meaning of the policy on 25 June 1974. However, in response to defendant’s request for admissions, plaintiffs admitted that in June 1974, the male plaintiff had signed and had filed with the defendant insurance company a notice of claim for disability benefits in which he had stated January 1973, as the “[d]ate accident occurred or sickness began.” This was six months prior to the date of the policy, and by the clear terms of the policy no coverage was provided. The affidavit of defendant’s secretary, filed by defendant in support of its motion for summary judgment, states that no other claim for disability benefits under the policy was filed by the plaintiffs. The plaintiffs have filed no counteraffidavit to show the contrary.
The materials filed by the defendant in support of its motion for summary judgment show that there is no genuine issue as to any material fact and that defendant is entitled to judgment as a matter of law. Plaintiffs have filed nothing to show that a genuine issue as to any material fact exists, but have chosen to rely solely upon the broad allegation in their complaint that the male plaintiff became totally disabled within *467the meaning of the policy on 25 June 1974. Even if true, such an allegation would not establish coverage under the policy. It is not the date the insured becomes totally disabled, but the date his sickness originates or his accidental bodily injury occurs, which is significant in determining whether coverage exists under the policy. The only claim which they filed to obtain disability benefits under the policy shows no benefits are payable. Plaintiffs have filed nothing to show that the claim which thev filed was not correct or to show that in fact the insured’s sickness did originate after the date of the policy or that he suffered accidental bodily injury while the policy was in force.
Moreover, G.S. 1A-1, Rule 56(e) provides in part:
“When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.”
The motion of defendant was made and supported as provided by Rule 56. Plaintiffs did not respond. Summary judgment for defendant was appropriate.
Affirmed.
Judges Martin and Arnold concur.